Fourth Court of Appeals
                                San Antonio, Texas
                                    September 25, 2015

                                    No. 04-15-00460-CR

                                     Gary CASTILLO,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8212
                          Honorable Ron Rangel, Judge Presiding


                                      ORDER

      Amy Hinds Alvarado’s notification of late record is GRANTED. Time is extended to
October 5, 2015.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court